DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., U.S. Patent Application No. 2011/0195802, in view of Hixenbaugh et al., U.S. Patent Application No. 2016/0067552, and in further view of Madson et al., U.S. Patent Application As to Claim 1, Nakamura a golf ball having a generally spherical surface comprising a plurality of dimples on the spherical surface, paragraph 0033 and see Figure 2.  Nakamura teaches that the dimples may have a circular plan shape, paragraph 0043.  Dimples may have a spherical profile, noting arc shape of dimple bottom profile, paragraph 0046 and see Figure 4.  Dimple depth may be from 0.004 to 0.020 inches, paragraph 0063.  Dimples may comprise three concentric grooves and a center indentation on each dimple surface, see Figure 7.  Each concentric groove is concentric with the perimeter of the dimple within which the groove is located, paragraph 0076 and see Figure 7, noting cosine curve defining dimple profile with opposite dimple edges at matching phase and deepest part of center indentation labeled Pd at the center of the wave form, see paragraph 0046.  Given the disclosed cosine wave form defining the dimple cross-sectional profile, it follows that the center indentation comprises a circular plan shape.  It is inherent that the dimples have an edge angle but Nakamura is silent as to the measure of the edge angle.  Nakamura does not disclose a half-square cross-sectional profile shape for the grooves and center indentation.  Hixenbaugh teaches a golf ball having dimples provided with grooves (surface texturing) within the dimples, see Abstract.  Hixenbaugh teaches that the edge angles of the dimples may be manipulated to obtain a favorable aerodynamic performance of the ball, paragraph 0006, indicating that the dimple edge angle is a result effective variable.  It would have been obvious to one of ordinary skill in the art at the effective filing date to alter the edge angle of the dimples of Nakamura to obtain an improved aerodynamic performance.  Nakamura, as modified, carries a suggestion of an optimized dimple edge angle but Nakamura, as modified, does not specifically disclose an edge angle of 10.0 to 20.0 degrees.  It would have been obvious to one of ordinary skill in the art at the effective filing date to alter the dimple edge angle to any extent necessary to establish an edge angle of from In re Aller, 105 USPQ 233.  Hixenbaugh teaches that the surface texturing may comprise grooves (channels) within the dimples and that the cross-sectional shape of the grooves may be a cosine shape, noting “any continuous curve” or half-square, noting “rectangular”, paragraph 0032.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Nakamura, as modified, with grooves and center indentations of the dimples having a half-square cross-sectional profile, as taught by Hixenbaugh, to provide Nakamura, as modified with a known substitute groove and center indentation profile shape.  Nakamura, as modified, is silent as to a measure of the separation distance between adjacent grooves.  Madson teaches that golf ball dimples may be provided with at least three concentric grooves, paragraph 0094, and that the grooves may have a half-square cross-sectional profile, paragraphs 0054 and 0055.  Madson teaches that dimple diameter may measure in a range with a mid-point of approximately 0.17 inches and that the ratio of groove diameter to dimple diameter may be 0.9, 0.7, and 0.2, paragraphs 0044 and 0095, suggesting that groove spacing may be approximately 0.015 to 0.04 inches.  It follows that pairs of adjacent grooves may have a horizontal separation distance of from 0.007 to 0.060 inches.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Nakamura, as modified, with a horizontal separation distance between adjacent dimples within the claimed range of 0.007 to 0.060 inches, as suggested by Madson, to provide Nakamura, as modified, with concentric grooves having a horizontal separation distance within the claimed range.    As to Claim 2, Nakamura teaches that the separation distance between each pair of adjacent concentric grooves and the horizontal separation distance between the center indentation and the concentric groove As to Claim 3, Nakamura as modified by Hixenbaugh and Madson, together with the cited case law, is applied as in Claim 1.    As to Claim 4, Nakamura is applied as in Claim 2.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, in view of Hixenbaugh and Madson, as applied to claim 3 above, and further in view of Sajima et al., U.S. Patent Application No. 2004/0204267.  Nakamura, as modified, substantially shows the claimed limitations, as discussed above.  Nakamura, as modified, is silent as to a dimple surface configuration which does not have a center indentation.  Sajima teaches that the dimple surface configured with a concentric groove but lacking a center indentation, see Figure 4.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Nakamura, as modified, with a dimple surface lacking a center indentation within a concentric groove, as taught by Sajima, to provide Nakamura, as modified, with a known substitute configuration of a dimple with concentric grooves and no center indentation.
Response to Arguments
Applicant’s arguments submitted 19 February 2021 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        19 March 2021